DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of the present application is a U.S. National Stage Application under 35 U.S.C. 371 from International Application No. PCT/US2017/031772, filed May 9, 2017, published as WO 2018/208291.  
Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	The acknowledgment is made of applicant’s submission of information disclosure statement (IDS), dated on October 25, 2019 and December 10, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of the preliminary amendment, dated October 25, 2010. Claims 1-25 have been canceled; claims 26-49 are new; Claims 26-49 are pending. This communication is considered fully responsive and sets forth below. 
Claim Objections
6.	Claims 32, 33, 40, 41, 48, and 49 are objected to under 37 CFR 1.75(c) because of the following informality:
Regarding claim 32, it recites, “The system of claim 31, wherein a level a first distance from the gateway device is assigned an earlier time slot than a level at a second distance, the first distance being greater than the second distance, distance being measured by counting devices to the gateway in the second network.”
The examiner objects the usage of the term “a level a first distance” indicated in italics in the wherein-clause above and suggests amending it to “a level at a first distance,” so the claim language flows better.
a level a first distance” in claim 40 line 1; claim 48 line 1.
Claim 33 is objected to since it depends from claim 32.
Claim 41 is objected to since it depends from claim 40.
Claim 49 is objected to since it depends from claim 48.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 30-33, 38-41, and 46-49 rejected under 35 U.S.C. 112(b).
Regarding claim 30, it is rejected since there is a lack of antecedent basis for the usage of the term “the given device position” in line 2.
Similar rejection applies to the usage of the term “the given device position” in claim 38 line 2 and claim 46 line 2.
Claims 31-33 are rejected since they all depend from claim 31.
Claims 39-41 are rejected since these claims all depend from claim 38.
Claims 47-49 are rejected since they all depend from claim 46.
Claim Rejections - 35 USC § 101  
9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
10.	Claims 42-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter.
Regarding claim 42, it recites, “At least one machine readable medium including instructions for radio resource scheduling, the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising: 
receiving a network request at a first network interface of a gateway device…”
Claim 42 claims “machine readable medium.” This claim is transitory signals per se, since there is no record showing the "machine readable medium" is a non-transitory storage medium. 
None of the claims 43-49 dependent upon claim 42 corrects this deficiency, therefore the dependent claims are also directed to non-statutory subject matter.

Allowable Subject Matter
11.	Claims 26-29 and 34-37 are allowed. Claims 30-33 and 38-49 would be allowable if rewritten or amended to overcome the claim objection, the rejection under 35 U.S.C. 112(b), and the rejection under 35 U.S.C. 101. 

The closest prior art on record, Steckley et al. (US 9,210,220) and Liao et al. (US 2019/0372907) are generally directed to various aspects of monitoring and controlling of electromechanical devices from a central data center, wherein the data center may be located at a separate geographic location, using broadband communication channels, such as Internet or telecom channels, and wireless HAN (home area network) communications; scheduling resources, wherein a first service board on a distributed access gateway device creates a first software user entry corresponding to a first user on a data plane, determines whether there is an idle hardware resource on the first service board, obtains a slot ID of a second service board comprising an idle hardware resource on the data plane when determining that there is no idle hardware resource on the first service board, and sends the first software user entry to the second service board according to the slot ID of the second service board on the data plane such that the second service board creates a first hardware user entry corresponding to the first user on a data plane of the second service board.
However, in consideration of the preliminary amendment, information disclosure statement (IDS) filed on October 25, 2019 and December 10, 2019, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“propagate the transmission schedule to the multiple devices; receive information, responsive to the information request, from the multiple devices according 
Claims 34 and 42 include similar limitations.
Dependent claims 27-33, 35-41, and 43-49 are also allowable for incorporating the features recited in the independent claims.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Steckley et al. (US 9,210,220) is generally directed to various aspects of monitoring and controlling of electromechanical devices from a central data center, wherein the data center may be located at a separate geographic location, using broadband communication channels, such as Internet or telecom channels, and wireless HAN (home area network) communications; 
Liao et al. (US 2019/0372907) is cited for scheduling resources, wherein a first service board on a distributed access gateway device creates a first software user entry corresponding to a first user on a data plane, determines whether there is an idle hardware resource on the first service board, obtains a slot ID of a second service board comprising an idle hardware resource on the data plane when determining that there is no idle hardware resource on the first service board, and sends the first software user entry to the second service board according to the slot ID of the second 
Murakami et al. (US 2019/0356515) is directed for certain aspects of the transmission apparatus including a plurality of user modulated signal generators, wherein the user modulated signal generator generates a modulated signal including reference signals for phase noise estimation (PT-RS: Reference Signal for Phase Tracking), for a plurality of reception apparatuses, a wireless unit transmits the generated modulated signal, and a correction coefficient of transmission power for the reference signals is associated with a pattern of a sequence used as the reference signals, on a one-to-one basis; 
Vairavakkalai et al. (US 9,692,692) is directed to a high-performance, scalable data center switch fabric that provides a clean separation between of routing and forwarding information between a transport layer of the data center and a service layer of data center that includes the endpoint devices, such as virtual or physical machines deployed within the data center;
Tenny et al. (US 2012/0113866) is directed for certain aspects of signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473